Citation Nr: 0907315	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1971. 

This appeal was brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claim is herein reopened and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In rating decisions dated in June 1995, January 1996, and 
April 1996, the RO denied service connection for PTSD, and 
those decisions became final when no appeal was perfected to 
the Board; a September 1997 rating decision denied reopening 
of the claim, and it was not appealed.

2.  The additional evidence added to the record since the 
1997 decision, by itself and/or when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the appellant's claim for service connection 
for PTSD, and raises a possibility of substantiating that 
claim.


CONCLUSION OF LAW

Evidence received since the final September 1997 VARO 
determination wherein the RO denied service connection for 
PTSD is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  In view of the 
favorable action in reopening this claim, below, any 
deviation from the VCAA requirements by the RO constituted 
harmless error.  

Because a timely appeal of the previous adverse action was 
not submitted, the Board concludes that the RO's September 
1997 decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claims may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

II.  Law, Facts, and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

As noted above, the type of evidence required to establish 
that the claimed in-service stressor(s) actually occurred 
depends on whether the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors, under 38 C.F.R. § 3.304(f).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the September 1997 decision, which 
was the last final adjudication which disallowed the 
veteran's claim.

The Veteran filed his original claim for service connection 
in 1994.  He thereafter failed to report for several 
scheduled VA examinations, although at least in one case he 
provided justification for his absence.

Post-service VA records indicate that he was hospitalized in 
January 1975 for paranoid schizophrenia.  Clinical records, 
however, are not available.

The Veteran's 201 personnel file reflects that his MOS in 
service was as a crane operator, and that his overseas time 
was spent with the U.S. Army in the Pacific (USARPAC) in 
Thailand from September 24, 1968, to September 23, 1969, 
primarily with the UO ##7 and 59 of the 697th Engineer 
Company, and Company A of the 538th Engineer Battalion. 

He returned to the U.S. at Fort Belvoir, where he was 
involved in a jeep accident in October 1970, after the 
vehicle hit loose gravel and he lost control, hitting his 
head and being rendered briefly unconscious.  The only 
disciplinary reference of record in his 201 file is a single 
day of being AWOL in February 1971.  He indicated that he had 
no history of nervous problems on his entrance examination.  
At the separation examination, he reported having depression 
or excessive worry, and an excessive drinking habit.  His DD 
Form 214 shows that he was entitled to wear the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal, both of 
which indicate service in Southeast Asia in support of 
operations in Vietnam, but not necessarily service within 
Vietnam itself.

Available service records show no mental health problems 
other than cited above.  The veteran has provided a list of 
what he believes to have been stressors in service.  Post-
service VA references indicate that he was hospitalized in 
January 1975 for paranoid schizophrenia.  Since then, he has 
been seen for a variety of mental health problems, variously 
diagnosed.  Some specialists, including a clinical 
psychologist, Dr. T.L., and a psychiatrist, S.M.G., M.D., are 
persuaded that he is experiencing PTSD in addition to his 
history of alcohol abuse, and that his military service 
played some role therein.

As noted, the Veteran's initial claim was filed in August 
1994, and was denied in rating decisions dated in June 1995, 
January 1996, and April 1996.  Medical evidence at that time 
showed VA medical center (VAMC) admissions from August 2 to 
30, 1995, and from December 28, 1995, to January 25, 1996.  
The diagnoses were alcoholism, marijuana abuse, and a 
personality disorder.  A March 1996 VA medical examination 
reported the same diagnoses. 

He requested reopening of his PTSD claim in April 1997, and 
another VAMC report was obtained, showing an admission from 
July 22, 1996, to August 19, 1996.  Diagnoses were alcoholism 
and personality disorder.  Reopening of his claim was denied 
in a September 1997 rating decision.

In February 2002, the Veteran again claimed service 
connection for PTSD, and other disorders not pertinent 
herein.  

A clinical psychologist, T.L., Ph.D., indicated in a 
Counseling/Intake Assessment dated March 9, 2002, that the 
Veteran has Axis I diagnoses of PTSD and alcohol abuse.  Dr. 
T.L. reported the veteran's account of service in Thailand 
during the Vietnam era, with numerous clandestine assignments 
in Laos and Cambodia.  He described being subjected to small 
arms fire, mines in the road, and ambushes.  Two specific 
stressors he mentioned were a fellow soldier having his 
throat cut through the open window of his truck during a 
convoy, by a communist guerrilla; and an elephant being 
killed by an exploding land mine while crossing the road in 
front of the Veteran's truck.  He also identified "some of 
his more traumatic experiences in the Army" as occurring 
after he returned to the U.S. at Fort Belvoir, Virginia, 
including being segregated in barracks with other combat 
veterans and being assigned to control anti-war demonstrators 
in Washington, D.C., when he and others were spat on, called 
"baby-killers," and had garbage thrown at them while 
protecting the White House.

An undated, hand-written, four-page (both sides) statement, 
apparently by the veteran, describes numerous stressor events 
in Southeast Asia.  It is date-stamped as received by the 
Veteran's representative and the American Legion on July 15, 
2002.  Although filed separately in the claims file, it 
appears to have accompanied the Veteran's claim for non-
service-connected disability pension, on VA Form 21-527, 
Income-Net Worth and Employment Statement, also date-stamped 
on July 15, 2002.

A rating decision in September 2002 granted service 
connection for hearing loss and tinnitus, granted a permanent 
and total disability rating for pension purposes, and denied 
service connection for PTSD, noting all the previous denials.  
The present appeal ensued.

Later medical reports indicate multiple diagnoses, including 
PTSD, alcoholism, and a mood disorder.  The health care 
providers note that the Veteran has had a difficult life and 
has endured numerous traumas since service, including family 
deaths and his own encounters with the law and the penal 
system, particularly with regard to repeated DUI offenses.   

A May 24, 2005, letter from S.H., an Administrative Advocate, 
indicates that the Veteran was granted Social Security 
Disability Insurance Benefits n June 2002.  It appears that 
finding was based upon a May 2, 2002, psychiatric evaluation 
by a psychiatrist, S.M.G., M.D., for the Department of Social 
Services, Disability Evaluation Division.  His diagnoses were 
PTSD and alcohol dependence. 

The Veteran's representative has asked that an attempt be 
made to obtain the detailed history of his unit while in 
Thailand (and elsewhere in Southeast Asia), to determine the 
nature of any service in Vietnam.  We recognize that the RO's 
JSRRC Stressor Team has found, most recently in October 2007, 
that the Veteran's alleged stressors are of insufficient 
specificity to permit verification.  However, if the service 
department can produce records of the movements of the 
Veteran's unit through Thailand and adjacent countries, such 
reports may help in assessing the Veteran's claimed stressor 
events.

In addition, in the event stressor verification can be 
obtained, expert medical clarification needs to be undertaken 
as to the accurate diagnosis of his psychiatric problem(s), 
and an opinion needs to be rendered as to the possibility 
that service played a role in his mental health problems.

In view of the foregoing, the Board finds that the evidence 
presented in the aggregate in this case since 1997 is new, in 
the sense that it was not previously of record.  And, when 
considered with the previous evidence of record, it relates 
to unestablished facts necessary to substantiate the claim, 
which is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for PTSD is new 
and material.  Having found that the evidence is new and 
material, further adjudication of the claim on the merits is 
warranted, in accordance with the the Remand below.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD; to that extent the claim is granted.  


REMAND

Consistent with the discussion in the above decision, the 
matter is REMANDED for the following action:

1.  Ask the service department to provide 
any records which would identify the 
activities, lessons learned, and other 
pertinent history in or outside of 
Thailand from September 24, 1968, to 
September 23, 1969 of the UO ##7 and 59 of 
the 697th Engineer Company and Company A of 
the 538th Engineer Battalion; and, to the 
extent possible, would indicate the 
Veteran's locations and duties during that 
time frame.  In so doing, request 
verification of the two unique incidents 
described in the Veteran's account to Dr. 
T.L. in his March 9, 2002, 
Counseling/Intake Assessment, i.e., a 
soldier having his throat cut by an 
attacker during a convoy, and an elephant 
being killed by a land mine in front of a 
convoy.

2.  Then, if any report obtained provides 
information on the basis of which the RO 
can identify one or more in-service 
stressors, the veteran should then be 
examined by a psychiatrist who has not 
previously examined him, to include a 
review of the aggregate file including 
this Remand and any evidence obtained 
pursuant to this Remand.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should conduct 
all special studies deemed necessary to 
render a diagnosis, and a complete 
rationale for any opinion expressed should 
be provided.  The examiner should provide 
responses to the following questions:

a.  What is the correct diagnosis of 
any and all psychiatric disabilities 
affecting the Veteran?

b.  As to each psychiatric disorder 
diagnosed, is it at least as likely as 
not (i.e., to at least a 50/50 degree 
of probability) that such currently 
diagnosed disorder arose in or as a 
result of service (or pre-existed 
service and was aggravated therein), or 
is such a relationship to service 
unlikely (i.e., less than a 50-50 
probability)?

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for an acquired 
psychiatric disorder to include but not limited 
to PTSD on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





[VA Form 4597 (June 2008) attached with original 
decision/remand]

